IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
CHRISTOPHER JONAS,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D13-3505
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Alachua County.
Aymer L. Curtin, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger and Colleen D. Mullen,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin Chapman and Donna A. Gerace,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MARSTILLER, and RAY, JJ., CONCUR.